This was a special proceeding before the clerk of the Superior Court of Clay County for an assessment of damage done plaintiff's land by the defendant's appropriation of soil and gravel in the construction of a highway. The issues were answered in favor of the plaintiff, and from the judgment rendered the defendant appealed. We find no error in the exclusion of evidence, and there was no such evidence of general or special benefits as would entitle the defendant to the rejected issue on this point.
No error. *Page 817